Citation Nr: 0509517	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  What evaluation is warranted for a chronic lumbosacral 
strain from September 12, 2001? 

2.  What evaluation is warranted for chronic bilateral 
tendonitis of the wrists from September 12, 2001?

3.  What evaluation is warranted for right knee 
chondromalacia with patellofemoral pain syndrome from 
September 12, 2001?

4.  What evaluation is warranted for left knee chondromalacia 
with patellofemoral pain syndrome a chronic lumbosacral 
strain from September 12, 2001?


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from May 1993 to 
September 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2001, February 2003, and January 2005 rating 
decisions of the RO, which granted service connection for the 
disabilities enumerated above.  The veteran is contesting the 
initial ratings.

With respect to the veteran's service-connected low back 
disability and right knee disabilities, the RO assigned 
increased evaluations of 10 percent for each disability by 
January 2005 rating decision.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these matters continue before the Board.

The veteran requested a hearing before a Veterans Law Judge 
at the RO.  She withdrew her request in February 2003 by 
electing to appear at a May 2003 RO hearing.  She has not 
since expressed a desire to appear before a Veterans Law 
Judge at a hearing to be held in Washington, DC.  See 38 
C.F.R. § 20.704(e) (2004).  Accordingly, no further hearing 
is in order.

At her May 2003, the veteran withdrew appeals regarding the 
issues of entitlement to service connection for a disability 
of the hands, painful joints, and bilateral hearing loss.  
Hence, these issues are not before the Board.

In a January 2005 rating decision, the RO granted service 
connection for a fifth right foot hammertoe, and fourth and 
fifth left foot hammertoes, and for allergic rhinitis.  As 
such, the claims of entitlement to service connection for a 
bilateral foot disorder and allergic rhinitis are no longer 
before the Board.  Grantham v. Brown, 114 F. 3d 1156 (Fed. 
Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that the veteran was not 
apprised of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  Thus, the RO must send a letter notifying 
the veteran of her rights and responsibilities under VCAA, to 
include a discussion addressing the responsibilities of the 
claimant and VA as to obtaining and furnishing relevant 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in February 2003 the RO granted service connection 
for a left knee disability.  In May 2003, the veteran 
expressed disagreement with the initial noncompensable rating 
that was assigned.  As a statement of the case addressing 
this matter has not yet been issued, additional action by the 
RO is necessary.  See Manlincon v. West, 12 Vet.App. 328 
(1999).

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the veteran of what information and 
evidence are needed to substantiate each 
of her claims.  The veteran must be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
she herself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that she has in her possession.  The RO 
should notify the veteran that, if 
requested, VA will assist her in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that she 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an increased rating for left knee 
chondromalacia with patellofemoral pain 
syndrome, as well as all potentially 
applicable law and regulations.  The 
veteran should be advised of the time 
period in which to perfect her appeal.  
38 C.F.R. § 20.302(b) (2004).

3.  The RO should also undertake any 
other development warranted.  Then, it 
should prepare a new rating decision and 
readjudicate the veteran's claims based 
on a de novo review of all pertinent 
evidence.  If the benefits sought on 
appeal are not granted to her 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until she is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




